Citation Nr: 1144312	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, elbows, ankles, and lumbar spine.

2.  Entitlement to service connection for degenerative joint disease of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

REMAND

The Veteran served on active duty from January 1965 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran submitted a claim for service connection for degenerative arthritis of several joints, to include his left hand, wrists, elbows, ankles, feet, cervical spine and low back in March 2004.  His claim was denied in August 2004, with notice provided that same month.  He is seeking to reopen his claim for service connection for those disabilities.  The Veteran is also seeking entitlement to service connection for degenerative joint disease (DJD) of the right hand.  

The Veteran's service treatment records (STRs) note that he received treatment for rheumatoid arthritis for approximately three years, between 1966 and 1969.  He was recommended for discharge from service in 1968 but was not discharged until the expiration of his enlistment.  He served an additional two years of active duty, to include a second assignment to Germany.

The STRs show an initial complaint of swelling in the proximal interphalangeal (PIP) joint of the right middle (third) finger in November 1966.  X-rays showed only soft tissue swelling.  He was seen for a complaint of pain involving the ball of the right foot, the first metatarsal phalangeal (MTP) joint in December 1966.  He was also seen for complaints of pain and swelling in the metacarpal phalangeal (MCP) joint of the right middle finger in December 1966.  Clinical entries indicated that arthritis, synovitis, and gouty arthritis were suspected.  

An inpatient summary from an Army hospital in Germany in February 1967 noted the history of the development of pain and swelling in several joints.  The Veteran's right middle finger and left thumb were referenced.  He also complained of right foot pain.  The only objective finding was of marked fusiform swelling of the PIP joint of the right middle finger.  There were subjective complaints of pain with manipulation of the left thumb.  X-rays of the hands showed no radiographic abnormalities.  A DA Form 8-275-2, Clinical Record Cover Sheet, listed rheumatoid arthritis of the PIP joint of the right middle finger, MCP joint of the left thumb, and MTP joints of the right great and small toes.

The Veteran was transferred to an Army hospital at Fort Belvoir, Virginia.  He was given a profile in March 1967.  The defects listed were painful joints in hands and feet, possibly due to rheumatoid arthritis.  The profile was changed in November 1967.  The Veteran was then at the Army hospital at Fort Leonard Wood, Missouri.  The defect listed was rheumatoid arthritis involving the PIP joint of the right third finger, right knee, and right MTP joints.  A second profile from that facility, dated April 1, 1968, said the Veteran was not qualified for duty by reason of the same defects listed in the prior profile.  

A Medical Evaluation Board (MEB), in April 4, 1968, determined that the Veteran was not fit for duty.  The medical condition listed was active rheumatoid arthritis involving the PIP joint of the right third finger, right knee and right MTP joints.  A narrative summary, dated in March 1968, was included with the MEB.  The summary noted that the Veteran had complaints of pain in the hands, the right knee, right foot and the back.  The summary noted the onset of complaints while the Veteran was stationed in Germany and the initial evaluations done at that time prior to his return to the United States.  It was noted that the Veteran continued to have similar problems after his return to the United States, and, despite medications and physical therapy, he had a more or less steady progression of his disease insofar as pain and inability to perform his duty.  The summary said that actual deformity had been minimal.  

Physical findings noted that there was some slight swelling, warmth, and tenderness involving the right first and third PIP joints and the right second, third, and fourth MTP joints.  There was minimal limitation of motion in the joints.  There was intermittent pain and some tenderness of the PIP joint of the left thumb.  The Veteran was also noted to have almost constant middle and low back pain.  There was no limitation of motion of the back.  Multiple x-rays of the knees, right foot and right hand as well as the back and lumbosacral area and sacroiliac joints were all said to be negative.  The summary added that rheumatoid arthritis was a disease of known chronic nature with exacerbations and remissions usually regardless of treatment.  

The diagnosis was active rheumatoid arthritis involving the PIP joint of the right third finger, right knee and the right MTP joints.  The summary was annotated in September 1968 to the effect that there was no change in the interval period.  A physical examination from that time recorded the same diagnosis.  

The Veteran was not discharged from service.  The reason for this is not evident from the STRs.  He was given an overseas physical examination in January 1970.  He was qualified for transfer with no profile.  A review of his Health Record-Abstract of Service reflects that he was transferred to Germany.  He underwent a separation physical examination in September 1970.  No abnormalities were noted on the examination report.  He was discharged from service in November 1970.  

The Veteran submitted his initial claim for VA disability compensation benefits in March 2004.  The Veteran was afforded a VA examination in July 2004.  The examiner noted the history of treatment of rheumatoid arthritis in service.  X-rays of the right hand were interpreted to show joint space narrowing and mild marginal osteophyte formation as well as subchondral sclerosis at the first and fifth carpal metacarpal (CMC) joints.  There was also minimal degeneration at the first MCP joint.  The examiner did not address the above finding and noted only a history of rheumatoid arthritis of the right interphalangeal joint.  

The Veteran's claim for service connection for degenerative arthritis of multiple joints to include the cervical spine, first metatarsal phalangeal joint of the left foot, wrists, left hand, elbows, ankles, and lumbar spine was denied in August 2004.  (By the way the RO addressed this case, it appears that the issue of the right hand was not adjudicated.)  He was granted service connection for rheumatoid arthritis of the interphalangeal joint of the right third finger, the right knee and right MTP joints.  

The Veteran's current claim was received in November 2007.  The Veteran has submitted all of the evidence under consideration except for an unrelated VA examination report.  This includes VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  Of note are the SSA records.  They include a decision letter and an award letter, both dated in December 2004.  The decision letter informs the Veteran that he met the medical requirements for disability but that a further review was necessary to determine if he met the non-medical requirements. 

The decision letter did not list the specific medical conditions relied on in awarding SSA benefits.  The letter did list the evidence considered--four specific sources of medical evidence were listed.  Three of the sources, consisting of private and VA records, are included the claims folder.  However, a medical evaluation by a B. J. Kerbyson, D.O., dated in October 2004, is not of record.  The award letter confirms that the Veteran was found to be disabled under SSA rules as of May 2003 and was eligible for payments as of November 2003.  

The agency of original jurisdiction (AOJ) denied the Veteran's claim, declining to reopen the claim for service connection for degenerative arthritis of multiple joints in November 2007.  The AOJ also found that the DJD of the right hand, as shown at the time of the VA examination of July 2004, was not related to service.  The AOJ made a determination that the DJD was different than the rheumatoid arthritis that the Veteran had in service.

The Veteran disagreed with the denial of both issues in March 2008.  He was issued a statement of the case (SOC) in September 2008.  The SOC failed to include the applicable regulatory citation for claims involving new and material evidence--38 C.F.R. § 3.156.  

The Board finds that a remand is required for additional development.  In that regard, the VA examination of July 2004 provided evidence of a current arthritis-related disability.  However, the examiner did not address the evidence and did not provide a medical opinion.  The Veteran's STRs are replete with entries regarding the symptoms of rheumatoid arthritis involving his right hand, albeit most of the symptoms were focused on the right middle finger.  There were negative x-rays at the time despite multiple diagnoses of rheumatoid arthritis affecting the right middle finger.  The Board finds that the evidence of record is not sufficient to make a decision in this case absent a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran's SSA records are incomplete.  The medical examination report by Dr. Kerbyson is not included in the records provided by the Veteran.  The AOJ should request the Veteran's complete SSA records.  

Finally, the Veteran must be afforded notice of the appropriate regulatory provision for new and material evidence cases in any later issued supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the claimed disabilities.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ should contact the SSA and obtain the records associated with the Veteran's SSA claim to include the award decision and the medical evidence relied on by SSA.

3.  Upon completion of the above development, the Veteran should be afforded a VA examination by a physician with the requisite experience to assess the claimed right hand disability.  The claims folder, including a complete copy of this remand, should be made available to, and reviewed by, the examiner.  The examiner should take a detailed history from the Veteran, conduct an examination, and ensure that all tests necessary to providing the opinion requested below are conducted.  The results of any tests must be included in the examination report.

The examiner is advised that the Veteran was treated for what was described as rheumatoid arthritis in service, particularly from 1966 to 1970.  The STRs provide document of the complaints and treatment.  Such complaints involved the Veteran's right hand.  

The examiner is requested to identify any and all disorders of the right hand.  The examiner should be asked to provide an opinion whether it is at least as likely as not that any diagnosed disorder is related to the Veteran's service.  The report of examination must include a rationale for all opinions expressed.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner 

should be undertaken so that a definite opinion can be obtained.)

4.  After the requested examination has been completed, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  Failure to ensure compliance with this remand instruction may result in an additional remand.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) that addresses all evidence added to the claims folder subsequent to the SOC of September 2008.  The SSOC must include the regulatory provision for new and material evidence cases--38 C.F.R. § 3.156 (2011).  The Veteran must be afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

